Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ali Assar on 3/26/2021.

The application has been amended as follows: 

Please cancel claims 1-13 and add new claims 21-33 as follows:

1 - 13.	 (Canceled)

14.	(Previously Presented) A computing device comprising:
a processor; and
memory comprising processor-executable instructions that when executed by the processor cause performance of operations, the operations comprising:
	identifying a first email received by a first email account, wherein the first email is received from a second email account;
	analyzing the first email to determine that the first email comprises a question;
	analyzing a first set of emails transmitted by the first email account to determine whether an answer to the question was transmitted to the second email account;

	responsive to determining that the first email is unanswered, transmitting a notification to a first client device associated with the first email account, wherein the notification is indicative of the first email being unanswered; 
	receiving, via a selection of a selectable input of the notification, a request to compose a reply email in response to the first email; and
responsive to receiving the request to compose the reply email in response to the first email, displaying an email drafting interface using the first client device. 

15.	(Previously Presented) The computing device of claim 14, wherein a first email header field of the email drafting interface, corresponding to a recipient email address, comprises an email address of the second email account. 

16.	(Previously Presented) The computing device of claim 14, wherein a second email header field of the email drafting interface, corresponding to an email subject, comprises a subject line indicative of the reply email being a response to the first email. 

17.	(Previously Presented) The computing device of claim 15, the operations comprising:
	prior to the transmitting the notification to the first client device, displaying, using the first client device, the email drafting interface.

18.	(Previously Presented) The computing device of claim 14, wherein:
	the notification is transmitted to the first client device responsive to a determination that a duration of time since the first email was received by the first email account exceeds a threshold duration of time. 

19.	(Previously Presented) The computing device of claim 17, the operations comprising:
	detecting the email address of the second email account being inputted into one or more email header fields of the email drafting interface, wherein the transmitting the notification to the first client device is performed responsive to the detecting the email address of the second email account being inputted into the one or more email header fields of the email drafting interface.

20.	(Previously Presented) A non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising:
identifying a first message received by a first user account, wherein the first message is received from a second user account;
analyzing the first message to determine that the first message comprises a request;
analyzing a first set of messages transmitted by the first user account to determine whether information associated with the request was transmitted to the second user account;
responsive to determining that information associated with the request was not transmitted to the second user account by the first user account, determining that the first message is unanswered;
responsive to determining that the first message is unanswered, transmitting a notification to a first client device associated with the first user account, wherein the notification is indicative of the first message being unanswered; 
receiving, via a selection of a selectable input of the notification, a request to compose a second message in response to the first message; and
responsive to receiving the request to compose the second message in response to the first message, displaying a message drafting interface using the first client device.
 
 

21.	(New) The non-transitory machine readable medium of claim 20, wherein a first header field of the message drafting interface, corresponding to a recipient address, comprises an address of the second user account. 

22.	(New) The non-transitory machine readable medium of claim 20, wherein a second header field of the message drafting interface, corresponding to a subject, comprises a subject line indicative of the second message being a response to the first message. 

23.	(New) The non-transitory machine readable medium of claim 21, the operations comprising:
	prior to the transmitting the notification to the first client device, displaying, using the first client device, the message drafting interface.

24.	(New) The non-transitory machine readable medium of claim 20, wherein:
	the notification is transmitted to the first client device responsive to a determination that a duration of time since the first message was received by the first user account exceeds a threshold duration of time. 

25.	(New) The non-transitory machine readable medium of claim 23, the operations comprising:
	detecting the address of the second user account being inputted into one or more header fields of the message drafting interface, wherein the transmitting the notification to the first client device is performed responsive to the detecting the address of the second user account being inputted into the one or more header fields of the message drafting interface.

26.	(New) The non-transitory machine readable medium of claim 20, wherein the first message is a first email, the first user account is a first email account, the 

27.	(New) A method, comprising:
identifying a first message received by a first user account, wherein the first message is received from a second user account;
analyzing the first message to determine that the first message comprises a question;
analyzing a first set of messages transmitted by the first user account to determine whether an answer to the question was transmitted to the second user account;
responsive to determining that an answer to the question was not transmitted to the second user account by the first user account, determining that the first message is unanswered;
responsive to determining that the first message is unanswered, transmitting a notification to a first client device associated with the first user account, wherein the notification is indicative of the first message being unanswered; 
receiving, via a selection of a selectable input of the notification, a request to compose a second message in response to the first message; and
responsive to receiving the request to compose the second message in response to the first message, displaying a message drafting interface using the first client device.
 
 

28.	(New) The method of claim 27, wherein a first header field of the message drafting interface, corresponding to a recipient address, comprises an address of the second user account. 

29.	(New) The method of claim 27, wherein a second header field of the message drafting interface, corresponding to a subject, comprises a subject line indicative of the second message being a response to the first message. 

30.	(New) The method of claim 28, comprising:
	prior to the transmitting the notification to the first client device, displaying, using the first client device, the message drafting interface.

31.	(New) The method of claim 27, wherein:
	the notification is transmitted to the first client device responsive to a determination that a duration of time since the first message was received by the first user account exceeds a threshold duration of time. 

32.	(New) The method of claim 30, comprising:
	detecting the address of the second user account being inputted into one or more header fields of the message drafting interface.

33.	(New) The method of claim 32, wherein the transmitting the notification to the first client device is performed responsive to the detecting the address of the second user account being inputted into the one or more header fields of the message drafting interface.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Swearingen whose telephone number is (571)272-3921.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jeffrey R. Swearingen
Primary Examiner
Art Unit 2445



/Jeffrey R Swearingen/Primary Examiner, Art Unit 2445